Citation Nr: 1509278	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, upper and lower extremities, to include as due to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the claim for diabetes mellitus type II was denied and prior denial for peripheral neuropathy, upper and lower extremities, was confirmed and continued.  The claim for peripheral neuropathy, upper and lower extremities, was originally denied by a March 2006 rating decision.

In February 2010 the Veteran testified before a RO Decision Review Officer in
Pittsburgh, Pennsylvania.  A transcript of that hearing is of record.

The Board remanded this matter in January 2014, and it is again before the Board.

The Board has reviewed the Veteran's electronic claims file maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for peripheral neuropathy, upper and lower extremities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current diabetes mellitus type II is presumed to be causally and etiologically related to in-service herbicide exposure.




CONCLUSION OF LAW

The criteria for presumptive service connection for diabetes mellitus type II as due to herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  Service Connection

Notably, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If a veteran is presumed to have been exposed to herbicides or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders, including diabetes mellitus type II.  See 38 C.F.R. § 3.309(e).

In this case, the record establishes that the Veteran served on land in Vietnam, and there is no affirmative evidence rebutting the Veteran's presumed herbicide exposure.  As such, the Veteran's herbicide exposure may be presumed.

The record further establishes that the Veteran currently has diabetes mellitus type II.  Private treatment records dated 2008 and the October 2014 VA examination reflect such diagnosis.  As such, service connection for diabetes mellitus type II is granted as due to in-service herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(a).


ORDER

Service connection for diabetes mellitus type II is granted.


REMAND

In regard to the Veteran's claim for service connection for peripheral neuropathy, upper and lower extremities, to include as due to diabetes mellitus type II, the Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to him.

At the May 2008 VA examination, the VA examiner diagnosed the Veteran with upper and lower extremity peripheral neuropathy secondary to a vitamin B12 deficiency, but elaborated that the Veteran's "neuropathy picture is confusing and beyond the scope of a general medical examiner."  The examiner stated that if further opinion or evaluation is needed, then the "veteran ought to be seen by a Board certified neurologist."  As such, the January 2014 remand directed that the Veteran should be afforded a VA examination by an endocrinologist or specialist in internal medicine.  The October 2014 VA examination was conducted by a physician's assistant, with no stated specialty in endocrinology or internal medicine.

The gist of the January 2014 remand was that clarification was needed as to whether there was a current diagnosis of diabetes mellitus.  As indicated above, it has now been conclusively shown that there is a diagnosis, and service connection has been granted for that disorder.  The Board thus finds that a further opinion should be provided by a neurologist, rather than an endocrinologist, as was the request in the prior remand, because the key issue now is the etiology of the claimed neurology.  The Board notes that this requested course of action, although slightly different from the original remand instructions, is consistent with the suggestion of the May 2008 VA examiner and is more likely to result in a highly probative opinion as to the etiology of the peripheral neuropathy.  See Hyder v. Derwinski, 1 Vet. App. 221, 224-25 (1991); 38 C.F.R. § 3.327(d) (VA's duty to assist a veteran extends to the conducting of a supplemental examination recommended by a VA physician).

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from February 2014 to present with the claims folder.
 
2.  After any records identified above are obtained and associated with the file, provide the claims file, including the evidence contained in Virtual VA, to an VA examiner who is an neurologist or specialist in internal medicine to determine the nature and etiology of the Veteran's peripheral neuropathy of the upper and lower extremities.  Ask the examiner to review the Veteran's complete claims file, including this remand, and all other relevant records, and conduct diagnostic tests, as needed.

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy of the lower and upper extremities that is caused or aggravated by his diabetes mellitus type II.  If aggravated, specify the baseline of peripheral neuropathy prior to aggravation and the permanent measurable increase in peripheral neuropathy resulting from the aggravation.

If the examiner feels that another examination is necessary to respond to these inquiries, one should be scheduled.  Otherwise, a new examination is not required.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

The examiner should provide a complete rationale for any opinion provided.  

3.  Thereafter, readjudicate the claim.  If the entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to diabetes mellitus type II, is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
 Acting Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


